     Case 3:20-cv-01892-BEN-BGS Document 9 Filed 01/06/21 PageID.40 Page 1 of 1
                                                                                                     _J
                                                                                                      '
 1
2
3
4
5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DEFENDERS, LLC,                                Case No.: 20-CV-18.92-BEN-BGS
                       Plaintiff,
11
     V,
                                                    ORDER GRANTING SECOND
12                                                  MOTION TO EXTEND
     MPELL SOLUTIONS, LLC,                          DEFENDANTS' TIME TO RESPOND
13
     HOMEDAWG, LLC and ORAN M.                      TO COMPLAINT
14
     THOMAS,
15                    Defendants.                    [ECFNo. 8]
16
17         The Parties filed a Second Joint Motion to extend Defendants Mpell Solutions,
18   LLC, Homedawg, LLC, and Oran M. Thomas's time to respond to the Complaint filed by
19   Plaintiff Defenders, LLC. ECF No. 8. In support, the Parties assert they have reached a
20   settlement in principle and seek extension to January 15, 2021, to finalize their agreement
21   and dismiss the Complaint with prejudice. Good cause appearing, the Court GRANTS
22   the Motion. No further extensions of time shall be granted.
23         IT IS SO ORDERED.
24
25   Dated: January /4-, 2021
26
27
28


                                                                              20-CV-2 I 68-BEN-WVG
